UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6199



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ZACHARY   JAMES   HAYES,   a/k/a   Zachery    James
Hayes,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CR-93-121-6, CA-96-668-6)


Submitted:   November 20, 1997               Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zachary James Hayes, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal from the district court's orders

granting in part and denying in part his motion filed under 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997), and denying his motion

for reconsideration. We have reviewed the record and the district

court's opinions accepting the recommendation of the magistrate
judge and find no abuse of discretion and no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.
Hayes, Nos. CR-93-121-6; CA-96-668-6 (M.D.N.C. Dec. 13, 1996; Jan.

21, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2